


117 HR 611 IH: Rebuilding Our Communities by Keeping aggregates Sustainable Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 611
IN THE HOUSE OF REPRESENTATIVES

January 28, 2021
Mr. Stanton (for himself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To direct the Secretary of Transportation to establish a working group to conduct a study on access to certain resources for infrastructure projects, and for other purposes.


1.Short titleThis Act may be cited as the Rebuilding Our Communities by Keeping aggregates Sustainable Act of 2021 or the ROCKS Act.  2.Working group on covered resources (a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group (in this section referred to as the Working Group) to conduct a study on access to covered resources for infrastructure projects. 
(b)Membership
(1)AppointmentThe Secretary shall appoint to the Working Group individuals with knowledge and expertise in the production and transportation of covered resources. (2)RepresentationThe Working Group shall include at least one representative of each of the following:
(A)State departments of transportation. (B)State agencies associated with covered resources protection.
(C)State planning and geologic survey and mapping agencies. (D)Commercial motor vehicle operators, including small business operators and operators who transport covered resources.
(E)Covered resources producers. (F)Construction contractors.
(G)Labor organizations. (H)Metropolitan planning organizations and regional planning organizations.
(I)Indian Tribes, including Tribal elected leadership or Tribal transportation officials. (J)Any other stakeholders that the Secretary determines appropriate.
(3)TerminationThe Working Group shall terminate 6 months after the date on which the Secretary receives the report under subsection (e)(1). (c)DutiesIn carrying out the study required under subsection (a), the Working Group shall analyze—
(1)the use of covered resources in transportation projects funded with Federal dollars;  (2)how the proximity of covered resources to such projects affects the cost and environmental impact of such projects; 
(3)whether and how State, Tribal, and local transportation and planning agencies consider covered resources when developing transportation projects; and  (4)any challenges for transportation project sponsors regarding access and proximity to covered resources.
(d)ConsultationIn carrying out the study required under subsection (a), the Working Group shall consult with, as appropriate— (1)chief executive officers of States; 
(2)State, Tribal, and local transportation and planning agencies;  (3)other relevant State, Tribal, and local agencies, including State agencies associated with covered resources protection; 
(4)members of the public with industry experience with respect to covered resources;  (5)other Federal entities that provide funding for transportation projects; and 
(6)any other stakeholder the Working Group determines appropriate. (e)Reports (1)Working group reportNot later than 2 years after the date on which the Working Group is established, the Working Group shall submit to the Secretary a report that includes—
(A)the findings of the study required under subsection (a), including a summary of comments received during the consultation process under subsection (d); and  (B)any recommendations to preserve access to and reduce the costs and environmental impacts of covered resources for infrastructure projects.
(2)Departmental reportNot later than 3 months after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary of the findings under such report and any recommendations, as appropriate. (f)DefinitionsIn this Act:
(1)Covered resourcesThe term covered resources means common variety materials used in transportation infrastructure construction and maintenance, including stone, sand, and gravel. (2)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States.

